
	
		II
		111th CONGRESS
		2d Session
		S. 3736
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2010
			Mr. Inhofe introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Clean Air Act to allow States to opt out of
		  the corn ethanol portions of the renewable fuel standard.
	
	
		1.State opt-out election from
			 renewable fuel standardSection 211(o)(2)(B) of the Clean Air Act
			 (42 U.S.C. 7545(o)(2)(B)) is amended by adding at the end the following:
			
				(vi)Opt-out by
				State government
					(I)In
				generalFor purposes of subparagraph (A), the applicable volume
				of renewable fuel as determined under this subparagraph shall be adjusted in
				accordance with this clause.
					(II)RequirementsOn
				passage by a State legislature and signature by the Governor of the State of a
				law that elects to opt-out of the applicable volume of renewable fuel in
				accordance with this clause, the Administrator shall allow a State to opt-out
				of the applicable volume of renewable fuel determined under subclause (I) of
				clause (i), other than the applicable volumes of renewable fuel required under
				subclauses (II), (III), and (IV) of that clause.
					(III)ReductionOn
				the election of a State under subclause (II), the Administrator shall reduce
				the applicable volume of renewable fuel determined under clause (i)(I) by the
				percentage that reflects the national gasoline consumption that is attributable
				to the State.
					(IV)Credits to
				hold fuel sales harmlessOn the election of a State under
				subclause (II), the Administrator shall provide for the generation of credits
				for all gasoline (regardless of whether the gasoline is blended) provided
				through a fuel terminal in the State to be calculated as though the gasoline
				were blended with the maximum allowable ethanol content of gasoline to apply
				toward the applicable volume of renewable fuel determined under clause
				(i)(I).
					.
		
